Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the limitation of “the channel receptacle” is not well defined, as claim 1 claims a first channel receptacle and a second channel receptacle, and therefore, is not clear what “the channel receptacle” is in reference to. For examination purposes, the limitation will be interpreted as the channel receptacle as being on the base plate and that both the claimed first and second channel receptacles refer to the same claimed “the channel receptacle”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254) in view of Martin (U.S. 20050049087) in further view of Wuster (WO 2010022940)
Regarding claim 1, Herrmann discloses A modular field comprising:
a plurality of wall segments (Fig. 1, wall segments 1);
a plurality of stanchions (PDF Pg. 8, legs 13, 13a), each stanchion of the plurality of stanchions having a base plate (Fig. 1, base plate 13), a main support pole (Fig. 1, pole 13a) connected to the base plate, a channel receptacle (Fig. 1 channel receptacle is formed using base plate 13) connected to the base plate, a rear plate connected to the main support pole, a frame connected to the rear plate, a front plate (Fig. 1, pole 13a forms a channel structure that comprises a rear plate, frame connected to rear plate and front plate, channel is a U-shape and therefore necessarily has a front plate and rear plate in order to create channel structure), 
wherein the main support pole extends substantially perpendicular from the base plate (Fig. 1, pole 13a extends perpendicular to base 13);
at least one corner stanchion having a base plate (Fig. 5c baseplate 14), the base plate having a first channel receptacle and a second channel receptacle (Fig. 5c, first and second channels formed in base plate), a main support pole connected to the base plate (Fig. 1 pole 13a connected to base plate) of the at least one corner stanchion, wherein the main support pole extends substantially perpendicular from the base plate (Fig. 1,pole 13a extends perpendicular);
wherein each of the plurality of stanchions connects together two adjacent wall segments that are coplanar (Fig. 1, stanchion 13a connects together two wall segments 1); 
	However, Herrmann does not disclose and a clamp connected to the main support pole;
a first rear plate connected to the main support pole, a second rear plate connected to the main support pole, a first front plate, and a second front plate,
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other.
	Martin discloses a clamp (Fig. 7, bracket 72 connects to main support pole 74) connected to the main support pole;
	However, Martin does not disclose a first rear plate connected to the main support pole, a second rear plate connected to the main support pole, a first front plate, and a second front plate,
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other.
While Wuster alone does not explicitly disclose a first rear plate of the at least one corner stanchion connected to the main support pole of the at least one corner stanchion of the at least one corner stanchion, a second rear plate of the at least one corner stanchion connected to the main support pole of the at least one corner stanchion, a first front plate of the at least one corner stanchion, and a second front plate of the at least one corner stanchion, Wuster discloses a first rear plate, second rear plate, first front plate and second front plate (Fig. 6, 2a, 2b, 7b) and when taken in combination with Herrmann would disclose the plate connected to the main support as claimed. 
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other (Fig. 6, connects wall segments 3a, 3b together oriented perpendicular)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the clamp structure of Martin to provide Herrmann with the advantage of providing a means to secure panels together to prevent separation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the corner structure of Wuster to provide Herrmann with the advantage of securely connecting wall elements together at corners. 
Regarding claim 33, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Herman discloses the channel receptacle is positioned between the front plate and the rear plate (Fig. 1 channel receptacle is formed because of front plate and rear plate, therefore channel receptacle between the two plates)
While Herman does not explicitly disclose the rear plate is between the channel receptacle and the main support pole, this would be a matter of rearrangement of parts (MPEP 2144.04) to position main support pole 13a such that the rear plate is between the channel receptacle of base plate 13 seen in Fig. 1 and main support pole 13a, as there does not appear to be criticality to the arrangement of components.  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087) and Wuster (WO 2010022940) in view of Purvis (U.S. 5683074)
Regarding claim 2, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Herrmann does not disclose a height of the main support pole may be varied with respect to the base plate.
Purvis discloses a height of the main support pole may be varied (Col. 2 Lns. 20-25, stanchions are telescoping and can vary in height) with respect to the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the adjustable height stanchions of Purvis to provide Herrmann with the advantage of providing an easily adjustable wall height for enclosing an area 

Claims 3-9, 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087) and Wuster (WO 2010022940) in view of Lagergren (U.S. 20070213146)
Regarding claim 3, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Herrmann does not disclose a first goal and a first door, wherein the first goal and first door are each positioned between two wall segments of the plurality of wall segments.
Lagergren discloses a first goal (Fig. 3, 16a) and a first door (Fig. 3, door 18), wherein the first goal and first door are each positioned between two wall segments of the plurality of wall segments.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal and door teachings of Lagergren to provide the feature of an easy entry and exit to the field as well as goals to play a game within the modular field structure. 
Regarding claim 4, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Herrmann does not disclose a second goal positioned between two wall segments of the plurality of wall segments and a plurality of corner stanchions, wherein each corner stanchion of the plurality of corner stanchions connects together two adjacent wall segments that are oriented perpendicular to each other
Lagergren discloses a second goal positioned between (Fig. 3 second goal 16b) two wall segments of the plurality of wall segments and a plurality of corner stanchions, wherein each corner stanchion of the plurality of corner stanchions connects together two adjacent wall segments that are oriented perpendicular to each other (Fig 1, corner stanchion connects two wall segments together)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal teachings of Lagergren to provide the feature of goals to play a game within the modular field structure. 
Regarding claim 5, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
While Herrmann alone does not disclose the front plate, rear plate, frame, and clamp of each stanchion of the plurality of stanchions captures a portion of two adjacent wall segments, Herrmann which discloses the front plate, rear plate and frame of each stanchion capturing a portion of two adjacent wall segments (Fig. 1, stanchion 13a connects two wall segments) when taken in combination with Martin, which discloses the clamp of each stanchion (Fig. 7, bracket 72 connects to main support pole 74), the combination as a whole provides the claimed limitation of the front plate, rear plate, frame, and clamp of each stanchion of the plurality of stanchions captures a portion of two adjacent wall segments
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the clamp structure of Martin to provide Herrmann with the advantage of providing a means to secure panels together to prevent separation. 
Regarding claim 6, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 5. 
Herrmann discloses the channel receptacle is configured to receive two adjacent wall segments of the plurality of wall segments (Fig. 1 two wall segments 1 received by channel receptacle 13)
Regarding claim 7, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 6. 
Herrmann discloses the frame of each stanchion of the plurality of stanchions is positioned between a gap formed between ends of two adjacent wall segments (Fig. 1, stanchion 13a inherently positioned between gap between wall segments in order to fit stanchion between wall segments).
Regarding claim 8, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
Herrmann discloses the frame has a rectangular cross-section (Fig. 1 stanchion 13a is rectangular)
Regarding claim 9, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 7. 
While Herrmann does not explicitly disclose one or more fasteners connect the front plate of each of the plurality of stanchions to the frame of the stanchion, Herrmann discloses the front plate connected to the frame of the stanchion (Fig. 1, stanchion 13a has front plate connected with frame to form channel) and would be a matter of integral vs separable parts and the court found that the use of separable elements instead of the structure disclosed in the prior art (one piece construction) would be merely a matter of obvious engineering choice.  See MPEP 2144.04 (V) (B)(C)
Regarding claim 34, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 4. 
However, Hermann does not disclose a second door, wherein the second door is positioned between two wall segments of the plurality of wall segments.
Lagergren discloses a second door, wherein the second door (Fig. 3, bottom door 18) is positioned between two wall segments of the plurality of wall segments.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal and door teachings of Kunz to provide the feature of an easy entry and exit to the field as well as goals to play a game within the modular field structure. 
Regarding claim 35, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 34. 
However, Hermann does not disclose the plurality of wall segments, the first goal, the second goal, the first door, and the second door form a perimeter 
Lagergren discloses the plurality of wall segments, the first goal, the second goal, the first door, and the second door form a perimeter (Fig. 1, doors, wall segments and first and second goal form a perimeter)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal and door teachings of Lagergren to provide the feature of an easy entry and exit to the field as well as goals to play a game within the modular field structure. 

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087), Wuster (WO 2010022940), Lagergren (U.S. 20070213146) in view of Arteau  (U.S. 4830341)
Regarding claim 10, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 9.
However, Herrmann does not disclose one or more of the stanchions of the plurality of stanchions includes an accessory rod that extends perpendicular from the base plate. 
Arteau discloses one or more of the stanchions of the plurality of stanchions includes an accessory rod that extends perpendicular (Col. 2 Lns. 64-68, ring 50 extends perpendicular from base plate) from the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with accessory rod of Arteau to provide Herrmann with the advantage of providing a connection point for additional components
Regarding claim 11, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 10.
However, Herrmann does not disclose an accessory connected to the accessory rod 
Arteau discloses an accessory connected to the accessory rod (Col. 2 Lns. 64-68-Col. 3 Lns. 1-2, safety line is attached to ring 50) from the base plate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with accessory rod of Arteau to provide Herrmann with the advantage of providing a connection point for additional components
Regarding claim 13, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 10.
However, Herrmann does not disclose each of the plurality of stanchions includes a secondary pole connected to the main support pole, the secondary pole being substantially perpendicular to the main support pole. 
Arteau discloses each of the plurality of stanchions includes a secondary pole (Fig. 1, secondary pole 22 connected to main support pole 32) connected to the main support pole, the secondary pole being substantially perpendicular to the main support pole (Fig. 1, secondary pole 22 is perpendicular to main support pole 32)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with secondary pole of Arteau to provide Herrmann with the advantage of providing further stability to the barrier structure. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087), Wuster (WO 2010022940), Lagergren (U.S. 20070213146) and Arteau  (U.S. 4830341) in view of Gevaux (U.S. 5599006)
Regarding claim 12, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 11.
However, Herrmann does not disclose the accessory is a planter, storage bin, or bench.
Gevaux discloses the accessory is a planter, storage bin, or bench (Fig. 9, bench 90)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann as modified by the secondary pole of Arteau with the bench of Gevaux to provide Herrmann with the feature of a desired accessory as a matter of design choice. 

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087), Wuster (WO 2010022940), Lagergren (U.S. 20070213146) and Arteau (U.S. 4830341) in view of Colling (U.S. 20200282285)
Regarding claim 14, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
However, Herrmann does not disclose comprising a handrail connected to the second poles of each of the stanchions of the plurality of stanchions
Colling discloses a handrail (Par. 21, handrail 110 connected to upright supports) connected to the second poles of each of the stanchions of the plurality of stanchions
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with handrail of Colling to provide Herrmann with the feature of providing easy to grab components for the user.  
Regarding claim 15, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
Herman discloses the first channel receptacle and the second channel receptacle (Fig. 5c, L bend forms first and second channels formed in base plate) of each corner stanchion of the plurality of corner stanchions is configured to receive one wall of the plurality of wall segments (Fig. 1, channel receives wall segments 1)
Regarding claim 16, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 15. 
Herman discloses the first front plate, first rear plate, second front plate and second rear plate of each corner stanchion (Fig. 5c, L bend has front and rear plates to form U shaped channel, see annotated figure below) of the plurality of corner stanchions captures a portion of two adjacent wall segments that are oriented perpendicular to each other

    PNG
    media_image1.png
    331
    373
    media_image1.png
    Greyscale

Regarding claim 17, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 16.
However, Herrmann does not disclose each corner stanchion of the plurality of stanchions includes a first accessory rod that extends perpendicular from the base plate and a second accessory rod that extends perpendicular from the base plate
Arteau discloses one or more of the stanchions of the plurality of stanchions includes an accessory rod that extends perpendicular (Col. 2 Lns. 64-68, ring 50 extends perpendicular from base plate) from the base plate and a second accessory rod (Fig. 2, rod 48 extends perpendicular to base) that extends perpendicular from the base plate
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with accessory rod of Arteau to provide Herrmann with the advantage of providing a connection point for additional components
Regarding claim 18, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 17.
However, Herrmann does not disclose each corner stanchion of the plurality of corner stanchions includes a secondary pole connected to the main support pole, the secondary pole being substantially perpendicular to the main support pole. 
Arteau discloses each corner stanchion of the plurality of corner stanchions includes a secondary pole (Fig. 1, secondary pole 22 connected to main support pole 32) connected to the main support pole, the secondary pole being substantially perpendicular to the main support pole (Fig. 1, secondary pole 22 is perpendicular to main support pole 32)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with secondary pole of Arteau to provide Herrmann with the advantage of providing further stability to the barrier structure. 
Regarding claim 19, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 18. 
However, Herrmann does not disclose comprising a handrail connected to the secondary poles of each of the stanchions of the plurality of stanchions
Colling discloses a handrail (Par. 21, handrail 110 connected to upright supports) connected to the secondary poles of each of the stanchions of the plurality of stanchions
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with handrail of Colling to provide Herrmann with the feature of providing easy to grab components for the user.  

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087), Wuster (WO 2010022940), Lagergren (U.S. 200702131146) Arteau (U.S. 4830341) and Colling (U.S. 20200282285) in view of Xu (U.S. 20080080174)
Regarding claim 20, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 19.
However, Hermann does not disclose a light connected to each support pole of each corner stanchion of the plurality of corner stanchions 
Xu discloses light (Abstract, light connected to fence post) connected to each support pole of each corner stanchion of the plurality of corner stanchions 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall stanchions of Herrmann with a light mounted on support poles of Xu to provide Herrmann with the feature of providing illumination to a game arena. 
Regarding claim 21, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 20. 
However, Hermann does not disclose a second door, wherein the second door is positioned between two wall segments of the plurality of wall segments.
Lagergren discloses a second door, wherein the second door (Fig. 3 bottom door 18) is positioned between two wall segments of the plurality of wall segments.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal and door teachings of Lagergren to provide the feature of an easy entry and exit to the field as well as goals to play a game within the modular field structure. 
Regarding claim 22, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Hermann does not disclose the plurality of wall segments, the first goal, the second goal, the first door, and the second door form a perimeter 
Lagergren discloses the plurality of wall segments, the first goal, the second goal, the first door, and the second door form a perimeter (Fig. 1, doors, wall segments and first and second goal form a perimeter)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the goal and door teachings of Lagergren to provide the feature of an easy entry and exit to the field as well as goals to play a game within the modular field structure. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087), Wuster (WO 2010022940), Lagergren (U.S. 20070213146), Arteau (U.S. 4830341), Colling (U.S. 20200282285) and Xu (U.S. 20080080174) and in view of McKinley (WO 2009013021)
Regarding claim 23, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 22.  
However, Hermann does not disclose a plurality of connected tiles positioned within the perimeter to form a field. 
McKinley discloses a plurality of connected tiles (Pg. 6 Lns. 1-10, playing field 34 is combination of connectable sections. i.e. connected tiles) positioned within the perimeter to form a field.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the modular filed components of McKinley to provide the feature of being able to form any desired shape for the playing filed by combining different tiles (Pg. 6 Lns. 1-10)

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087), and Wuster (WO 2010022940) in view of Wright (U.S. 20130178315)
Regarding claim 32, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 1.
However, Hermann does not disclose the main support pole of each stanchion of the plurality of stanchions extends above a top edge of adjacent wall segments of the plurality of wall segments. 
Wright discloses the main support pole of each stanchion of the plurality of stanchions extends above a top edge (Fig. 1, stanchion 220 extends above top edge of wall segment 210) of adjacent wall segments of the plurality of wall segments.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with height difference of Wright to provide Herrmann with the feature of provide a desired size of support and wall segment and would be a matter of change in size and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A) 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254), Martin (U.S. 20050049087) Wuster (WO 2010022940) and Lagergren (U.S. 20070213146) in view of McKinley (WO 2009013021)
Regarding claim 36, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 35. 
However, Hermann does not disclose a plurality of connected tiles positioned within the perimeter to form a field. 
McKinley discloses a plurality of connected tiles (Pg. 6 Lns. 1-10, playing field 34 is combination of connectable sections. i.e. connected tiles) positioned within the perimeter to form a field.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular field of Herrmann to incorporate the modular filed components of McKinley to provide the feature of being able to form any desired shape for the playing filed by combining different tiles (Pg. 6 Lns. 1-10)

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254) in view of Martin (U.S. 20050049087) in view of Wuster (WO 2010022940) in view of Arteau  (U.S. 4830341) in view of Gevaux (U.S. 5599006)
Regarding claim 37, Hermann discloses A modular field comprising:
a plurality of wall segments (Fig. 1, wall segments 1);
a plurality of stanchions (PDF Pg. 8, legs 13, 13a), each stanchion of the plurality of stanchions having a base plate (Fig. 1, base plate 13), a main support pole (Fig. 1, pole 13a) connected to the base plate, a channel receptacle (Fig. 1 base plate forms channel) connected to the base plate, a rear plate connected to the main support pole, a frame connected to the rear plate, a front plate (Fig. 1, pole 13a forms a channel structure that comprises a rear plate, frame connected to rear plate and front plate, channel is a U-shape and therefore necessarily has a front plate and rear plate in order to create channel structure), 
wherein the main support pole extends substantially perpendicular from the base plate (Fig. 1, pole 13a extends perpendicular to base 13);
at least one corner stanchion having a base plate (Fig. 5c baseplate 14), the base plate having a first channel receptacle and a second channel receptacle (Fig. 5c, L bend forms first and second channels formed in base plate), a main support pole connected to the base plate (Fig. 1 pole 13a connected to base plate) of the at least one corner stanchion, wherein the main support pole extends substantially perpendicular from the base plate (Fig. 1,pole 13a extends perpendicular);
wherein each of the plurality of stanchions connects together two adjacent wall segments that are coplanar (Fig. 1, stanchion 13a connects together two wall segments 1); 
	However, Herrmann does not disclose and a clamp connected to the main support pole;
a first rear plate connected to the main support pole, a second rear plate connected to the main support pole, a first front plate, and a second front plate, an accessory rod, wherein the accessory is a planter, storage bin, or bench
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other.
	Martin discloses a clamp (Fig. 7, bracket 72 connects to main support pole 74) connected to the main support pole;
	However, Martin does not disclose a first rear plate connected to the main support pole, a second rear plate connected to the main support pole, a first front plate, and a second front plate, an accessory rod, the accessory is a planter, storage bin, or bench
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other.
While Wuster alone does not explicitly disclose a first rear plate of the at least one corner stanchion connected to the main support pole of the at least one corner stanchion of the at least one corner stanchion, a second rear plate of the at least one corner stanchion connected to the main support pole of the at least one corner stanchion, a first front plate of the at least one corner stanchion, and a second front plate of the at least one corner stanchion, Wuster discloses a first rear plate, second rear plate, first front plate and second front plate (Fig. 6, 2a, 2b, 7b) and when taken in combination with Herrmann would disclose the plate connected to the main support as claimed. 
and wherein the at least one corner stanchion connects together two adjacent wall segments that are oriented perpendicular to each other (Fig. 6, connects wall segments 3a, 3b together oriented perpendicular)
However, Wuster does not disclose an accessory rod, wherein the accessory is a planter, storage  bin, or bench. 
Arteau discloses one or more of the stanchions of the plurality of stanchions includes an accessory rod that extends perpendicular (Col. 2 Lns. 64-68, ring 50 extends perpendicular from base plate) from the base plate.
However, Arteau does not disclose the accessory is a planter, storage bin, or bench
Gevaux discloses the accessory is a planter, storage bin, or bench (Fig. 9, bench 90)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the clamp structure of Martin to provide Herrmann with the advantage of providing a means to secure panels together to prevent separation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with the corner structure of Wuster to provide Herrmann with the advantage of securely connecting wall elements together at corners. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with accessory rod of Arteau to provide Herrmann with the advantage of providing a connection point for additional components
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann as modified by the secondary pole of Arteau with the bench of Gevaux to provide Herrmann with the feature of a desired accessory as a matter of design choice. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254) Martin (U.S. 20050049087) Wuster (WO 2010022940) Arteau  (U.S. 4830341) and Gevaux (U.S. 5599006)in view of Colling (U.S. 20200282285)
Regarding claim 38, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 37. 
However, Herrmann does not disclose each of the plurality of stanchions includes a secondary pole connected to the main support pole, the secondary pole being substantially perpendicular to the main support pole, a handrail connected to the second poles of each of the stanchions of the plurality of stanchions
Arteau discloses each of the plurality of stanchions includes a secondary pole (Fig. 1, secondary pole 22 connected to main support pole 32) connected to the main support pole, the secondary pole being substantially perpendicular to the main support pole (Fig. 1, secondary pole 22 is perpendicular to main support pole 32)
However, Arteau does not disclose a handrail connected to the second poles of each of the stanchions of the plurality of stanchions
Colling discloses a handrail (Par. 21, handrail 110 connected to upright supports) connected to the second poles of each of the stanchions of the plurality of stanchions
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with secondary pole of Arteau to provide Herrmann with the advantage of providing further stability to the barrier structure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall structure of Herrmann with handrail of Colling to provide Herrmann with the feature of providing easy to grab components for the user.  

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann (WO 0022254) Martin (U.S. 20050049087) Wuster (WO 2010022940) Arteau  (U.S. 4830341) and Gevaux (U.S. 5599006) and Colling (U.S. 20200282285) in view of Xu (U.S. 20080080174)
Regarding claim 39, Herrmann discloses the claimed invention substantially as claimed, as set forth above in claim 38.
However, Hermann does not disclose a light connected to each support pole of each corner stanchion of the plurality of corner stanchions 
Xu discloses light (Abstract, light connected to fence post) connected to each support pole of each corner stanchion of the plurality of corner stanchions 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the modular wall stanchions of Herrmann with a light mounted on support poles of Xu to provide Herrmann with the feature of providing illumination to a game arena. 

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
Regarding the first rejection under 103 directed towards Herman, it is argued that Herman does disclose a main support pole connected to the base plate as claimed, as evidenced by the figure which shows base 13 receiving wall segments 1, which are connected by support pole 13a, and therefore, the main support pole 13a is connected to the base plate 13 as claimed. 
	Regarding the argument direct towards a channel receptacle connected to the base plate, it is argued that this limitation is met by Herman, as the main support pole 13a is connected to the base plate, and as the main support pole has a channel receptacle, under BRI of the claimed limitation, Herman discloses a channel receptacle connected to the base plate as claimed. 
	It is argued that the claim does not make clear that the channel receptacle is separate from a front plate and a rear plate, as under BRI, the limitation was interpreted to mean the front and rear plate were used to form a channel receptacle. 
	It is argued that the claimed elements of a main support pole, a front plate, rear plate, and a frame can be met by support 13a as seen in Herman. The support 13a discloses two flanges which correlate to a front plate and a rear plate, the plate connecting the flanges correlating to frame, and the support overall correlates to the claimed main support pole and therefore, Herman meets the limitations as claimed under BRI. 
	Regarding the arguments directed towards Kunz, the reference is no longer used and therefore the arguments are moot.  
	Regarding claim 37, the same arguments as above apply and can be seen above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711